Case: 15-10361      Document: 00513738803         Page: 1    Date Filed: 10/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-10361                                FILED
                                  Summary Calendar                       October 28, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
ROGER DALE MEDFORD,

                                                 Plaintiff-Appellant

v.

TARRANT COUNTY; SHERIFF DEE ANDERSON; CHARLES PENROD;
BRIAN BOHN; MARK NEWTON; BRIAN WALLACE; JORGE ROBLES; #7
UNKNOWN OFFICER, Jail Intake and Classification Officer; #8 UNKNOWN
OFFICER; #9 UNKNOWN OFFICER; #10 UNKNOWN OFFICER; #11
UNKNOWN OFFICERS, 17 Unknown Officers; #12 UNKNOWN
SUPERVISOR, also known as Officer Swain; OFFICER AGUIRRE; OFFICER
CUKRAN; OFFICER MCCRAY,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 4:14-CV-3


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Roger Dale Medford, Texas prisoner # 759936, filed a 42 U.S.C. § 1983
complaint wherein he alleged that the defendants failed to protect him; used


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10361    Document: 00513738803     Page: 2   Date Filed: 10/28/2016


                                 No. 15-10361

excessive force; assaulted him; failed to provide medical treatment; conspired
to retaliate against him for exercising his First Amendment right of access to
the court; retaliated against him for exercising his First Amendment rights to
free speech and freedom of religion; violated his rights under the Equal
Protection Clause, Americans with Disabilities Act, and section 504 of the
Rehabilitation Act; and violated his procedural and substantive due process
rights. The district court dismissed the complaint in part under 28 U.S.C.
§ 1915A. Medford then filed a motion for appointment of counsel arguing that
an attorney should be appointed because his imprisonment limited his
availability to litigate and investigate the case; the issues were complex; and a
trial would involve conflicting testimony. The district court denied the motion.
The defendants subsequently filed a motion for summary judgment arguing
that the remaining claims should be dismissed. Medford filed a second motion
for appointment of counsel asserting that he could not adequately oppose the
motion for summary judgment without counsel. The district court denied the
motion for appointment of counsel and granted the motion for summary
judgment. With respect to the grant of the motion for summary judgment, the
district court determined that that the claims were without merit and that
Medford failed to exhaust his administrative remedies before filing suit.
      Medford argues that the district court erred in granting the defendants’
motion for summary judgment and denying his motions for appointment of
counsel. He contends that he needed counsel to address the issues raised in
the motion for summary judgment because he did not have the ability or
resources to rebut the motion. Medford’s case, however, does not raise complex
legal issues. Additionally, Medford’s pleadings indicate that he has the ability
to present his case adequately. Further, there is no indication that Medford
would be unable to adequately investigate his case. In light of the preceding,



                                       2
    Case: 15-10361   Document: 00513738803     Page: 3     Date Filed: 10/28/2016


                                No. 15-10361

the district court did not err in denying Medford’s requests for counsel and
granting the motion for summary judgment without the appointment of
counsel. See Ulmer v. Chancellor, 691 F.2d 209, 212, 213 (5th Cir. 1982).
Because Medford neither challenges the district court’s determination that his
claims were without merit nor the determination that his claims were
unexhausted, he has abandoned any such challenge. See Brinkmann v. Dallas
County Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The judgment of the district court is therefore AFFIRMED.




                                      3